65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John D. CORNWELL, Plaintiff-Appellant,v.W. CHENEY, T. Wooten, D. Burnett, Defendants-Appellees.
No. 95-1141.
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2
KELLY, Circuit Judge.


1
Mr. Cornwell, a federal inmate appearing pro se, appeals the district court's order granting summary judgment in favor of Defendants on his civil rights claim for injunctive and monetary relief.  Mr. Cornwell contends that the Defendants violated his constitutional rights under the First, Eighth, and Fourteenth Amendments and possibly under the Freedom of Information Act by failing to promptly copy his medical records and send them to a family member.  Plaintiff claims that a lack of adequate medical records prevents him from proving "an ongoing, deliberate lack of proper BOP medicaldental care" thereby lengthening his exposure to substandard care.  Aplt. Br. at 3. The record is not at all enlightening concerning evidence of actual harm.  See Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99-100 (1979);  Allen v. Wright, 468 U.S. 737, 751 (1984) (the injury claimed must be more than abstract, conjectural, or hypothetical and must be "fairly traceable to the challenged action").  Summary judgment was appropriate.  Fed.R.Civ.P. 56(c);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-52 (1986).


2
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument